Citation Nr: 0109302	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1999, for additional compensation for dependents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1975, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which established 
entitlement to additional compensation for the veteran's 
dependent spouse, effective September 1, 1999.  The veteran 
perfected an appeal of the effective date of the 
determination insofar as it relates to the award of benefits 
for his spouse; he also appeals the RO's denial of dependent 
benefits on behalf of his son.

In his January 2000 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board in Washington, DC.  In a 
signed, January 2001 statement, however, the veteran 
specifically indicated that he no longer wished to be 
afforded a Board hearing.  Accordingly, the Board finds that 
the veteran's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704(e) (2000).


REMAND

The Board has carefully reviewed the claims file and finds 
that this claim must be remanded for additional development 
and adjudication.  

Under the provisions of 38 U.S.C.A. § 1115 (West 1991), a 
veteran whose disability is rated not less than 30 percent 
disabling is entitled to additional compensation for 
dependents.  The effective date of an award of additional 
compensation shall be payable from the effective date of such 
rating, but only if proof of a dependent is received within 
one year from the date of notification of such rating action.  
38 U.S.C.A. § 5110(f) (West 1991); see also McColley v. West, 
13 Vet. App. 553 (2000).  Further, pursuant to 38 C.F.R. 
§ 3.401(b) (2000), an award of additional compensation for a 
dependent shall be effective from the latest of the following 
dates:  (1) the date of claim, meaning, (a) the date of the 
veteran's marriage or birth of child, if evidence of the 
event is received within one year of the event; otherwise (b) 
the date notice is received of the dependent's existence, if 
evidence is received within one year of VA's request; (2) 
date dependency arose; (3) effective date of the qualifying 
disability rating provided the evidence of dependency is 
received within one year of notification of such rating 
action; (4) date of commencement of veteran's award.  Id.

The uncontested facts show that, in December 1983, the 
veteran filed a copy of a marriage certificate showing that 
he had married his current spouse in 1972.  The following 
month, the RO received a copy of the veteran's son's 
"certificate of live birth," which reflects that he was 
born in December 1967.  At that time, service connection was 
in effect for the veteran's low back and skin disabilities, 
which were evaluated as 20 percent and noncompensably 
disabling, respectively.  Pursuant to 38 U.S.C.A. § 1115, 
because his combined disability compensation was not at least 
30 percent, the veteran was not entitled to additional 
compensation for his dependents.

Thereafter, following the Board's February 1988 remand of the 
veteran's claim for an increased rating for his service-
connected low back disability, in an April 1988 rating 
action, the RO granted entitlement to a temporary total 
evaluation for convalescent purposes pursuant to 38 C.F.R. 
§ 4.30, effective from December 8, 1987, to January 31, 1988; 
the evaluation of the disability thereafter reverted to 20 
percent.  In a letter notifying the veteran of this award, 
dated later that same month, the RO indicated that additional 
benefits were available if he submitted evidence showing that 
he had dependents and provided him with a VA Form 21-686c, 
Declaration of Status of Dependents, with which to do so; the 
RO also sent him a VA Form 21-8764.  Further, while this 
matter remained in appellate status, in July 1988, the RO 
increased the evaluation of his low back disability to 60 
percent, effective February 1, 1988.  In a letter dated that 
same month that notified the veteran of this award of 
increased benefits, the RO reiterated that, if he provided 
evidence showing that he was married and/or had dependent 
children, the veteran might be entitled to additional 
benefits; again, the RO provided him a VA Form 21-686c.  
Thereafter, in March 1989, the RO granted the veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), effective December 17, 1988.  Although 
the notification letter, dated later that same month, made no 
reference to his potential eligibility for additional 
compensation for dependents, the RO enclosed a VA Form 21-
8764.  That form indicated that additional compensation for 
dependents was available if he had a disability rating of 30 
percent or more.  That form also notified him that he was 
required to promptly advise VA of any change in the status of 
his dependents.  Finally, in June 1990, the RO determined 
that eligibility for survivors' and dependents' education 
assistance under chapter 35 had also been established; 
however, it appears that the veteran was not notified of this 
determination.  As such, it is unclear whether any of the 
veteran's dependents sought educational assistance under this 
program.

Thus, there is no indication in the claims folder that the 
veteran submitted evidence showing that he was either married 
or had a son within one year following the award of letters 
notifying him that he was entitled to increased level of 
benefits in April, July 1988 or in March 1989.  Indeed, the 
veteran does not contend otherwise.  Instead, he challenges 
the RO's denial of his claim seeking retroactive additional 
compensation for his dependents on the ground that the 
evidence showing that he was married, as well as that he had 
a son, was already physically of record at the time his award 
of VA compensation was increased to at least 30 percent and 
attributes it to "administrative error" on the part of the 
adjudicator.  Further, in his September 1999 Notice of 
Disagreement (NOD), he specifically highlighted the March 
1989 TDIU award.  In denying entitlement to retroactive 
additional compensation for dependents, the RO reasoned that 
regulations require that evidence showing entitlement to such 
additional compensation be submitted within one year of the 
letter notifying the veteran of his eligibility, i.e., no 
later than March 1990.  

Further, a review of the claims folder also discloses that, 
in October 1986, the veteran filed at the RO a VA Form 28-
1900, Disabled Veterans Application For Vocational 
Rehabilitation.  That form reflects that the veteran 
indicated that he had a spouse and one child.  The veteran's 
vocational rehabilitation folder, however, has not been 
associated with the claims file.  Because those records might 
bear on VA's knowledge of whether the veteran had dependents 
at that time, they must be considered in the adjudication of 
the veteran's claim.  In this regard, of record is a March 
1989 report prepared by a VA rehabilitation counselor.  In 
that report, the counselor noted that he had evaluated the 
veteran on three occasions and had opined that he was 
unemployable; the RO granted his TDIU claim three days 
subsequent to the date of the vocational rehabilitation 
counselor's report.

In addition, subsequent to the RO's preparation of the 
January 2000 Statement of the Case (SOC), on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001); VAOPGCPREC 11-2000 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder the veteran's 
vocational rehabilitation folder.  
However, if any such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  The RO should determine whether there 
is a chapter 35 education folder, and if 
one exists, it should obtain and 
associate it with the claims folder.  
However, if any such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


